Appeal from an order of the Columbia County Court dated January 9, 1937, directing plaintiff to produce Ms automobile before a referee for examination before trial. The action is for breach of warranty on the sale of tMs automobile and the order permitted an examination of the pistons, cylinders, conneetmg rods and other portions of the ear. The record shows that defendants had made several complete inspections of the automobile and its alleged defective parts after the sale and before the institution of the action. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.